Citation Nr: 1549535	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-29 737	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran testified at a hearing before the Board in August 2015.  A copy of the hearing transcript has been included in the claims file.  

The Veteran's psychiatric disorder claim has been characterized differently throughout the claims process and the record reflects that the Veteran has been diagnosed with several psychiatric conditions.  For these reasons, the Board has restyled the Veteran's claim more broadly to reflect all current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Although the December 2012 rating decision only addressed hearing loss of the right ear, the October 2013 statement of the case considered bilateral hearing loss.  Statements of the Veteran and his representative, including the hearing testimony make it clear that the Veteran intended to appeal the issue of bilateral hearing loss.  The issue has been recharacterized accordingly.




FINDINGS OF FACT

1. The claim for service connection for an acquired psychiatric disorder was previously denied in a November 2004 rating decision.

2.  New and material evidence has been received for the Veteran's claim for an acquired psychiatric disorder, to include PTSD.

3. The Veteran has a current diagnosis of PTSD.

4. An in-service stressor sufficient to cause PTSD is corroborated by the record. 

5. The Veteran's currently-diagnosed PTSD is related to a verified in-service stressor. 

6. The Veteran's hearing loss manifested many years after separation from service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received and the Veteran's claim for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§3.104(a), 3.156. 

2. The Veteran's currently-diagnosed PTSD is causally or etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The Veteran's currently-diagnosed hearing loss is not causally or etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Service Connection for an Acquired Psychiatric Disorder

The RO reopened the Veteran's claim for an acquired psychiatric disorder in its August 2013 rating decision.  The preliminary question of whether a previously denied claim should be reopened, however, is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of how the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.  

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a November 2004 rating decision because the RO found that the Veteran's condition was not related to service. The Veteran was notified of that decision and of his appellate rights, but the Veteran did not file an appeal.  As such the rating decision became final.  

Since the November 2004 rating decision, the Veteran has submitted lay statements describing the in-service stressor event, an obituary of the deceased individual involved in the incident, verification by Fairfax County local authorities that the incident took place, and medical treatment records that diagnose the Veteran with PTSD related to the in-service event.

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus between the current disability and active duty service, and provided additional evidence regarding the Veteran's claimed stressor. As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for an acquired psychiatric disorder.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In December 2010, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate his psychiatric disorder and hearing loss claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice concerning his claim. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, Social Security Administration (SSA) records, and the Veteran's statements.  The Veteran was also afforded a VA compensation and pension examination in January 2012 to assist in determining the nature and etiology of the Veteran's hearing loss.  The January 2012 VA examination is adequate because it was performed by a medical professional, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  

Although the Veteran's last compensation and pension examination for his acquired psychiatric disorder claim occurred in April 2004, the Board does not find an updated exam to be necessary as it has granted this claim without it.  Accordingly, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally the Veteran provided testimony at an August 2015 Board hearing. The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 367 (2005). 

Service connection may also be proven by presumption.  Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a), such as hearing loss (listed as an organic disease of the nervous system), the presumptive service connection provisions of 38 C.F.R. § 3.303(b) will apply.  

Service connection may be presumed where a chronic disease or injury is shown in service or "continuity of symptoms" is shown after service.  For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease or injury at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.307(b); see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then a showing of "continuity of symptoms" after service is required to presume service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker, 718 F. 3d at 1331. While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See  38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his psychiatric disorder is related to active duty service. In the Veteran's January 2012 statement in support of his claim for PTSD, the Veteran stated that he witnessed a "point blank shot to the eyeball of [a] civilian."  In the Veteran's December 2012 request for a psychological C&P, the Veteran's representative clarified that the Veteran witnessed his friend, S.M., accidentally killed by a handgun.  In support of the Veteran's contentions, the Veteran provided a copy of S.M.'s obituary, which notes that he "died suddenly" in September 1971.  Additionally, the Veteran provided family history information from the internet that corroborates that S.M. died in September 1971 from an "[a]ccidental gunshot wound" in Reston, Virginia. 

In February 2013, Fairfax County's Central Records showed that an accidental death due to head injuries took place in September 1971 in Reston, Virginia.  In March 2013, Detective E.S. from Fairfax County confirmed that an accidental shooting of an individual by his brother took place in September 1971 in Reston, Virginia.  He noted, however, that the Veteran was not listed among the witnesses at the scene.  In September 2013, the Veteran submitted a sworn affidavit that he witnessed the death of S.M. in September 1971, and that he left the scene of the accident prior to the arrival of the authorities.  

The Board finds that the Veteran's contention that he witnessed the in-service stressor event credible, and that there is clear evidence the in-service stressor event occurred.  In consideration of the Veteran's sworn affidavit and the Fairfax County Detective's statement, the Board finds that the evidence is in relative equipoise as to whether the Veteran experienced the claimed in-service stressor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports that the Veteran experienced an in-service stressor sufficient to cause PTSD.

The Board further finds that the Veteran has a current DSM-IV diagnosis of PTSD that is related to the verified in-service stressor.  The Veteran underwent a Social Security Administration disability exam in October 2008.  The psychologist conducted an in-person exam during which the Veteran described the stressor incident.  The examiner reported that the Veteran's symptoms of "re-experiencing, avoidance, and agitation meet criteria for a diagnosis of PTSD" and ultimately issued a current DSM diagnosis of PTSD and Major Depression, recurrent and severe.  

The Veteran's VA medical records reflect that he was being treated for PTSD as early as March 2008 by N.M.W., a psychiatric nurse practitioner.  In March 2008, N.M.W.'s mental health evaluation notes reflect that the Veteran's past psychiatric history includes PTSD and anxiety, and that the Veteran "saw his best friend get his head blown off by his brother."  In December 2009, N.M.W. noted that the Veteran was "having nightmares, intrusive thoughts and memories about the incident in Lexington Park, Maryland."  The Board notes that the Veteran has confused the location of the stressor event, Fairfax, Virginia, for Lexington Park, Maryland during the claims process.  It is clear that the Veteran is referring to the same event, however, as evidenced by his medical records from April 2010, in which a different mental health examiner noted that the Veteran was experiencing "nightmare revolv[ing] around [an] incident in MD when his best friend died of [a] gunshot wound in front of him."  During the same visit, the mental health examiner noted that the Veteran had "ongoing anxiety, reactivity, [and] nightmares related to traumatic experience in MD."  In March 2011, the Veteran's medical records show that he was treated for "ongoing depressed mood, variable reactivity, [and] nightmares and sleep disruption."  The medical examiner noted that the "[c]ontent of nightmares remains related to incident in MD during his military service.  He is in process of VA claim." 
The Board finds the medical evidence highly probative that the Veteran has an acquired psychiatric disorder, to include PTSD, which is related to his in-service stressor.  This finding is supported by the date of the Veteran's separation from service, which took place approximately one month following the stressor event.  

The Board thus finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  To the extent that the Veteran may assert a separate service connection claim for other psychiatric disorders, including major depressive disorder and anxiety disorder, the Board finds that any symptoms of any other disorders are part of the PTSD claim granted herein.  38 C.F.R. § 4.130.

Service Connection for Hearing Loss

The Veteran contends that his hearing loss is related to his active duty service.  Specifically, the Veteran claims that he experienced gun shots in service, including his PTSD stressor event, and noise exposure from airplanes.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board finds that the Veteran was exposed to noise during active duty service and that the Veteran currently has hearing loss for VA purposes.  See January 2012 VA examination and hearing testimony concerning noise exposure.  The Board finds, however, that the Veteran's hearing loss is not related to service. 

VA indicated in September 2011 that the Veteran's available service treatment records (STRs) did not include a separation examination.  When a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

While the Veteran's STRs do not include a separation examination, there is no evidence or allegation in the file that they are otherwise incomplete.  Review of the STRs reveals that the Veteran made no complaints regarding hearing loss or ear issues during service.  The Veteran's medical records show that he first complained about hearing loss in November 2009 and that he attributed it to "guns and airplanes" during service.  The Veteran was scheduled for an audiology examination in January 2010 but he never attended it. 

The Veteran was afforded a VA examination in January 2012.  The VA examiner reviewed the Veteran's claims file, including his STRs, and addressed the Veteran's contentions.  The VA examiner concluded that the Veteran's hearing loss was not related to service.  In support of his conclusion the examiner explained that the Veteran was assigned as a Chaplain's aid and that he watched airplanes from the hangar and runway.  The examiner further noted that the service treatment records were silent for hearing loss or signs of auditory dysfunction.  The VA examiner further noted that the Veteran worked in an auto body shop for approximately 35 years and wore hearing protection periodically.  

During the Veteran's August 2015 Board hearing, the Veteran stated that the only noise he was exposed to during service was the noise from watching jets arrive and leave the runway, and that his ears would ring while he watched.  The Veteran further stated that he does not go to a doctor for his hearing.  Instead, the Veteran stated that he just "deal[s] with it."

The Board finds that the requirements for presumptive service connection have not 
been met.  The weight of the medical and lay evidence does not show that the Veteran manifested chronic symptoms of hearing loss in service.  Moreover, there is no evidence that the Veteran continuously manifested symptoms of hearing loss after service.  While the Veteran is competent to report symptoms of hearing loss or that he experienced ringing while watching airplanes on the runway, the claims file shows that the Veteran did not complain about any hearing issues until November 2009.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As there is no other evidence indicating that the Veteran's hearing loss began earlier, the Board finds that the Veteran's hearing loss did not manifest to a compensable degree within one after separation of service.  The Board therefore finds that the Veteran is not entitled to presumptive service connection.

In turning to a direct service connection claim analysis, the Board finds that the VA medical examiner's opinion is competent and credible evidence that the Veteran's hearing loss is not related to service.  The VA examiner, in issuing an opinion, reviewed the Veteran's claims file, addressed the Veteran's contentions, and accounted for the Veteran's post-service history.  The VA examiner's negative nexus opinion is also supported by the significant period of time between the Veteran's separation from service and the Veteran's first documented hearing loss complaint.  The VA examiner's opinion was well-reasoned and well-supported, and the Board thus accords it great weight.  

The only evidence linking the Veteran's hearing loss to service is the Veteran's own statements.  The Veteran, however, is not competent as a lay person to medically-relate his hearing loss to noise exposure in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  This is particularly true in light of the significant time gap between separation from service and the Veteran's first hearing loss complaint, as well as the intervening years in which the Veteran worked at an auto body shop without regular hearing protection.  For these reasons, the Veteran's statements as to the etiology of his hearing loss are not competent evidence.  The Board therefore finds that the medical and lay evidence weighs against an award of direct service connection.

Because there is no record of the Veteran's separation examination, the Board carefully considered whether the benefit of the doubt doctrine should be applied in this case.  The preponderance of the evidence, however, weighs against an award of service connection for hearing loss and the benefit of the doubt doctrine is therefore inapplicable.  The Veteran's claim for service connection for hearing loss must be denied.   



ORDER

New and material evidence having been submitted, the Veteran's request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder is granted.  

Entitlement to service connection for an acquired psychiatric disorder is granted. 

Entitlement to service connection for hearing loss is denied.  




______________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


